Van Brunt, P. J.,
(dissenting.) Although I agree that it was error to exclude the question as to what the defendant’s intentions were, such error in no way injured the defendant, because, in the absence of proof that the plaintiffs had a similar intention, the defendant’s intention would not make the contract void. It is true that an attempt was made to prove what the intention of the plaintiffs was, but not by competent evidence. The defendant not sustaining any injury by the exclusion of the question relating to his own 'intention, the judgment should not be reversed because of that error. I think therefore that the judgment and order should be affirmed with costs.